DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 15 June 2021.
2.  Claims 1-8, 10-17 and 19-23 are pending in the application.
3.  Claims 1-8, 10-17 and 19-23 have been allowed.
4.  Claims 9 and 18 have been cancelled.
Allowable Subject Matter
5.  Claims 1-8, 10-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 15 June 2021 have been deemed persuasive.  Specifically, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitation of “the intermediary device configured to utilize the shared key to authenticate one or more data packets communicated along the communication pathway and intended for receipt at a receiver computing device prior to the one or more data packets arriving at the receiver computing device, wherein the intermediary device authenticates by examining the one or more data packets for a presence of an information pattern that is associated with the shared key”.  With respect to independent claim 13 the prior art does not disclose, teach or fairly suggest the limitation of “authenticating the one or more data packets within the communication pathway intended for receipt at a receiver computing device prior to the one or more data packets arriving at the receiver computing device by examining the one or more data packets at the intermediary device for a presence of an information pattern that is associated with the shared key”.  With respect to independent claim 19 the prior art does not disclose, teach or fairly suggest the limitation of “wherein the intermediary device is discrete and spaced apart from each of the receiver computing device and the sender computing device via at least one of electrical cables or optical cables, the intermediary device configured to receive the one or more data packets prior to the one or more data packets arriving at the receiver computing device, and to utilize the shared key to authenticate at least one of the one or more data packets as a valid packet by detecting, in the valid packet, an information pattern that is associated with the shared key”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Bucklew et al US 2021/0119786 A1 directed to communications systems, and, more particularly, to quantum communication systems using quantum key distribution [0001].
B.  Newton et al US 2020/0328886 A1 directed to a method and system for generating a private cryptographic key for use in a secure cryptogram for transmission between a first entity and a second entity [abstract].
C.  Bush et al US 2019/0123847 A1 directed to sharing non-publicly available information (e.g., secret information) within computerized communication networks, such as time-sensitive networks [0002].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492